IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,561-01


EX PARTE LORI SUSAN HUNTER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2008CR9020 IN THE 186th DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to ten months' imprisonment in state jail.   
	After a review of the record, we find that Applicant's claim which challenges her conviction
is denied.  Applicant's remaining claim regarding the failure to award pre-sentence jail time credit
is dismissed pursuant to Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
Filed: September 16, 2009
Do not publish